J-S13024-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    KIRBY STEWART, A/K/A KEVIN                 :
    WILLIAMS                                   :
                                               :
                       Appellant               :      No. 1457 MDA 2021

              Appeal from the PCRA Order Entered October 8, 2021
               In the Court of Common Pleas of Lancaster County
              Criminal Division at No(s): CP-36-CR-0004395-1999


BEFORE:      STABILE, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY KING, J.:                        FILED: APRIL 28, 2022

        Appellant, Kirby Stewart, a/k/a Kevin Williams, appeals pro se from the

order entered in the Lancaster County Court of Common Pleas, which

dismissed his pro se “Petition for Review,” which the court treated as a serial

untimely petition for collateral relief under the Post Conviction Relief Act

(“PCRA”).1 We affirm.

        The relevant facts and procedural history of this case are as follows.

After being extradited from New York to Pennsylvania, the trial court convicted

Appellant of first-degree murder on March 29, 2000, in connection with

Appellant’s instruction to his associates to kill Victim in retaliation for Victim’s

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   42 Pa.C.S.A. §§ 9541-9546.
J-S13024-22


theft of money and guns from a crack house maintained by Appellant. The

court sentenced Appellant on the day of his conviction to life imprisonment.

This Court affirmed Appellant’s judgment of sentence on March 30, 2001, and

our Supreme Court denied allowance of appeal on August 20, 2001.             See

Commonwealth v. Stewart, 777 A.2d 510 (Pa.Super. 2001), appeal denied,

566 Pa. 681, 784 A.2d 117 (2001).                Since that time, Appellant has

unsuccessfully litigated numerous PCRA petitions.

       On September 22, 2021, Appellant filed the current pro se “Petition for

Review,” claiming that his extradition from New York to Pennsylvania was

illegal. Appellant claimed his prayer for relief should be construed as a petition

for writ of habeas corpus, and not under the confines of the PCRA.

Nevertheless, the court treated Appellant’s filing as an untimely serial PCRA

petition and denied relief on October 8, 2021.2 Appellant timely filed a pro se

notice of appeal on November 2, 2021. On November 10, 2021, the court

ordered Appellant to file a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b). Appellant complied on November 22, 2021.


____________________________________________


2 The record is unclear whether the court issued notice of its intent to dismiss
Appellant’s petition without a hearing, per Pa.R.Crim.P. 907. Appellant has
not raised this issue on appeal, so he waived any defect in notice. See
Commonwealth v. Taylor, 65 A.3d 462 (Pa.Super. 2013) (explaining
appellant’s failure to raise on appeal PCRA court’s failure to provide Rule 907
notice results in waiver of claim). Moreover, failure to issue Rule 907 notice
is not reversible error where the petition is untimely. Id. See also
Commonwealth v. Pursell, 561 Pa. 214, 749 A.2d 911 (2000) (indicating
court’s failure to provide notice of intent to dismiss without hearing does not
warrant remand, where petition fails in all respects).

                                           -2-
J-S13024-22


      Appellant raises the following issues for our review:

         [Appellant’s] extradition was illegal?

         The judge abused his judicial discretion in this case?

(Appellant’s Brief at 4).

      Preliminarily, we observe that any petition for post-conviction collateral

relief will generally be considered a PCRA petition, regardless of the title of

the filing, if the petition raises issues for which the relief sought is available

under the PCRA. See generally Commonwealth v. Fahy, 558 Pa. 313, 737

A.2d 214 (1999); Commonwealth v. Lantzy, 558 Pa. 214, 736 A.2d 564

(1999); Commonwealth v. Peterkin, 554 Pa. 547, 722 A.2d 638 (1998);

42 Pa.C.S.A. § 9542 (stating PCRA shall be sole means of obtaining collateral

relief and encompasses all other common law and statutory remedies for same

purpose). The writ of habeas corpus continues to exist as a separate remedy

only if the claim raised is not cognizable under the PCRA. Peterkin, supra

at 552, 722 A.2d at 640. See also Commonwealth v. Beck, 848 A.2d 987

(Pa.Super. 2004) (explaining petition for writ of habeas corpus will be deemed

PCRA petition if it raises issues that are generally cognizable under PCRA);

Commonwealth v. Deaner, 779 A.2d 578, 580 (Pa.Super. 2001) (stating

“any collateral petition raising issues with respect to remedies offered under

the PCRA will be considered a PCRA petition”). When considering what types

of claims fall within the ambit of the PCRA, “the scope of the PCRA eligibility

requirements should not be narrowly confined to its specifically enumerated


                                      -3-
J-S13024-22


areas of review.” Commonwealth v. Hackett, 598 Pa. 350, 363, 956 A.2d

978, 986 (2008), cert. denied, 556 U.S. 1285, 129 S.Ct. 2772, 174 L.Ed.2d

277 (2009).     “Such narrow construction would be inconsistent with the

legislative intent to channel post-conviction claims into the PCRA’s framework,

and would instead create a bifurcated system of post-conviction review where

some post-conviction claims are cognizable under the PCRA while others are

not.” Id. (internal citation omitted). See also 42 Pa.C.S.A. § 9543(a)(2)

(describing claims eligible for relief under PCRA).

      Additionally, the timeliness of a PCRA petition is a jurisdictional

requisite. Taylor, supra. A PCRA petition must be filed within one year of

the date the underlying judgment becomes final. 42 Pa.C.S.A. § 9545(b)(1).

A judgment is deemed final “at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking

review.” 42 Pa.C.S.A. § 9545(b)(3). The three statutory exceptions to the

timeliness provisions in the PCRA allow for very limited circumstances under

which the late filing of a petition will be excused.     See 42 Pa.C.S.A. §

9545(b)(1).

      Instantly, Appellant challenges the propriety of his conviction and

sentence based on his alleged illegal extradition from New York to

Pennsylvania.   Despite his effort to distance his current petition from the

PCRA, Appellant’s petition poses claims directly related to the PCRA statute;


                                     -4-
J-S13024-22


as presented, he challenges the legality of his conviction and sentence. See

generally Commonwealth v. Fowler, 930 A.2d 586 (Pa.Super. 2007),

appeal denied, 596 Pa. 715, 944 A.2d 756 (2008) (holding any collateral

attack on legality of sentence must be raised in PCRA petition). See also

Reed v. Garman, No. 1029 MDA 2019 (Pa.Super. filed Feb. 10, 2020)

(unpublished memorandum),3 appeal denied, ___ Pa. ___, 237 A.3d 983

(2020) (holding court properly addressed appellant’s challenge to legality of

his extradition proceeding under PCRA).          Thus, the court properly treated

Appellant’s most recent prayer for collateral relief as a PCRA petition. See

Peterkin, supra; Deaner, supra.

       Further, although challenges to the legality of a conviction and/or

sentence are subject to review within the PCRA, a petition asserting those

claims must still first satisfy the PCRA’s time limits or demonstrate the

application of a statutory timeliness exception. Fowler, supra at 592. Here,

our Supreme Court denied allowance of appeal from the judgment of sentence

on August 20, 2001. Appellant did not seek further direct review. Therefore,

his judgment of sentence became final on November 18, 2001, upon

expiration of the time to file a petition for writ of certiorari with the United

States Supreme Court. See U.S.Sup.Ct.R. 13 (allowing ninety (90) days to

file petition for writ of certiorari). Appellant filed the current, pro se serial


____________________________________________


3 See Pa.R.A.P. 126(b) (explaining we may rely on unpublished decisions from
this Court filed after May 1, 2019 for persuasive value).

                                           -5-
J-S13024-22


petition for collateral relief on September 22, 2021, which is patently untimely.

See 42 Pa.C.S.A. § 9545(b)(1).

       In his effort to keep his current petition outside the PCRA, Appellant

does not demonstrate on appeal any of the statutory exceptions required to

revive an otherwise untimely PCRA petition. See 42 Pa.C.S.A. § 9545(b)(1)(i-

iii). Thus, Appellant’s petition remains a patently untimely PCRA petition.

       Further, Appellant already litigated this claim in a prior collateral relief

petition. Specifically, on July 24, 2008, Appellant filed a petition for habeas

corpus relief claiming his extradition from New York was illegal. The trial court

denied relief, and this Court affirmed on September 9, 2009. In doing so, this

Court held:

          A claim challenging the legality of his extradition should
          have been brought in the asylum state, New York, prior to
          his extradition to the demanding state, Pennsylvania. See
          Commonwealth v. Carlos, 462 Pa. 262, 267, 341 A.2d 71,
          73 (1975). Simply put, once a defendant is extradited the
          legality of the extradition is moot. See Commonwealth v.
          Caffrey, 508 A.2d 322, 323-324 (Pa.Super. 1986)
          (plurality) (holding demanding state not appropriate forum
          in which to test, by writ of habeas corpus, the legality of
          extradition).    See also 18 STANDARD PENNSYLVANIA
          PRACTICE 2d § 98:22, Generally; 16 WEST’S PA. PRAC.,
          CRIMINAL PRACTICE § 10.2, Extradition generally.

Commonwealth           v.   Stewart,       No.   1696   MDA   2008,   unpublished

memorandum at 2 (Pa.Super. filed Sept. 9, 2009) (emphasis in original).4



____________________________________________


4Additionally, this Court noted that to the extent the claim was cognizable
under the PCRA, the petition was untimely with no exceptions pled. See id.

                                           -6-
J-S13024-22


Thus, Appellant is also ineligible for PCRA relief because the claim on appeal

has been previously litigated.      See 42 Pa.C.S.A. § 9543(a)(3) (stating

petitioner is ineligible for PCRA relief if allegation of error has been previously

litigated).

      Even if the claim falls outside of the PCRA, Appellant is still not entitled

to relief, because this Court has already considered Appellant’s challenge to

the legality of his extradition and held that the extradition issue is moot. See

Stewart, supra.      See also Commonwealth v. McCandless, 880 A.2d

1262, 1267 (Pa.Super. 2005), appeal dismissed as improvidently granted, 593

Pa. 657, 933 A.2d 650 (2007) (explaining general rule that under “law of the

case” doctrine, court involved in later phases of litigated matter should not

reopen questions decided by another judge of same court or by higher court

in earlier phases of matter). Based upon the foregoing, we affirm the order

denying relief.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/28/2022




                                       -7-